Exhibit 10.6

ACADIA Pharmaceuticals Inc.

2004 Employee Stock Purchase Plan

Offering

Adopted by the Board of Directors on February 25, 2004

 

In this document, capitalized terms not otherwise defined shall have the same
definitions of such terms as in the ACADIA Pharmaceuticals Inc. 2004 Employee
Stock Purchase Plan.

 

1.Grant; Offering Date.

(a)The Board hereby authorizes a series of Offerings pursuant to the terms of
this Offering document.

(b)The first Offering hereunder (the “Initial Offering”) shall begin on the IPO
Date and shall end twenty-four (24) months following the IPO Date, unless
terminated earlier as provided below.  After the Initial Offering, an Offering
shall begin on the day after the first Purchase Date of the immediately
preceding Offering.  The first day of an Offering is that Offering’s “Offering
Date.”  Except as provided below, each Offering shall be approximately
twenty-four (24) months in duration and include four (4) Purchase Periods which,
except for the first Purchase Period of the Initial Offering (which may be
longer or shorter than six (6) months) shall be approximately six (6) months in
length.  Except as provided below, a Purchase Date is the last day of a Purchase
Period or of an Offering, as the case may be.  The Initial Offering shall
consist of four (4) Purchase Periods with the first Purchase Period of the
Initial Offering ending on November 30, 2004.  

(c)Notwithstanding the foregoing: (i) if any Offering Date falls on a day that
is not a Trading Day, then such Offering Date shall instead fall on the next
subsequent Trading Day, and (ii) if any Purchase Date falls on a day that is not
a Trading Day, then such Purchase Date shall instead fall on the immediately
preceding Trading Day.

(d)Prior to the commencement of any Offering, the Board may change any or all
terms of such Offering and any subsequent Offerings.  The granting of Purchase
Rights pursuant to each Offering hereunder shall occur on each respective
Offering Date unless prior to such date (i) the Board determines that such
Offering shall not occur, or (ii) no shares of  Common Stock remain available
for issuance under the Plan in connection with the Offering.

(e)Notwithstanding anything in this Section 1 to the contrary, if on the first
day of a Purchase Period during an Offering the Fair Market Value of the shares
of Common Stock is less than it was on the Offering Date for that Offering, that
day shall become the next Offering Date, and the Offering that would otherwise
have continued in effect shall immediately terminate and the Employees who were
enrolled in the terminated Offering shall automatically be enrolled in the new
Offering that starts such day.

 

--------------------------------------------------------------------------------

 

(f)If the Company’s accountants advise the Company that the accounting treatment
of purchases under the Plan will change or has changed in a manner that the
Company determines is detrimental to its best interests, then the Company may,
in its discretion, take any or all of the following actions:  (i) terminate each
ongoing Offering as of the next Purchase Date (after the purchase of stock on
such Purchase Date) under such Offering; (ii) set a new Purchase Date for each
ongoing Offering and terminate each such Offering after the purchase of stock on
such Purchase Date; (iii) amend the Plan and each ongoing Offering to reduce or
eliminate an accounting treatment that is detrimental to the Company’s best
interests; and (iv) terminate each ongoing Offering and refund any money
contributed by the participants.

2.Eligible Employees.

(a)Each Employee who meets the employment requirements of Section 6(a) of the
Plan, is employed as provided in this Section 2(a) prior to an Offering Date and
who is (i) an employee of the Company that resides in the United States; (ii) an
employee of a Related Corporation incorporated in the United States; (iii) an
employee of the Company that resides outside of the United States; or (iv) an
employee of a Related Corporation that is not incorporated in the United States,
shall be granted a Purchase Right on the Offering Date of such Offering,
provided, in the case of clause (iii) or (iv), that the Board or Committee has
designated that such employees are eligible to participate in the Offering.

(b)Notwithstanding the foregoing, the following Employees shall not be Eligible
Employees or be granted Purchase Rights under an Offering:

(i)part-time or seasonal Employees whose customary employment is twenty (20)
hours per week or less or five (5) months per calendar year or less;

(ii)five percent (5%) stockholders (including ownership through unexercised
and/or unvested stock options) as described in Section 6(c) of the Plan; or

(iii)Employees in jurisdictions outside of the United States if, as of the
Offering Date of the Offering, the grant of such Purchase Rights would not be in
compliance with the applicable laws of any jurisdiction in which the Employee
resides or is employed.

(c)Notwithstanding the foregoing, each person who first becomes an Eligible
Employee during an ongoing Offering shall not be able to participate in such
Offering, but shall be eligible to participate, pursuant to the terms of this
Section 2 and the Plan, in the first Offering that commences on or after the
first day of his or her employment.

3.Purchase Rights.

(a)Subject to the limitations herein and in the Plan, a Participant’s Purchase
Right shall permit the purchase of the number of shares of Common Stock
purchasable with up to fifteen percent (15%) of such Participant’s Earnings paid
during the period of such Offering beginning immediately after such Participant
first commences participation; provided, however, that no Participant may have
more than fifteen percent (15%) of such Participant’s Earnings applied to
purchase shares of  Common Stock under all ongoing Offerings under the Plan and
all other plans of the Company and Related Corporations that are intended to
qualify as Employee Stock Purchase Plans.  

 

--------------------------------------------------------------------------------

 

(b)For Offerings hereunder, “Earnings” means the base compensation paid to a
Participant, including all salary and wages (including amounts elected to be
deferred by the Participant, that would otherwise have been paid, under any cash
or deferred arrangement or other deferred compensation program established by
the Company or a Related Corporation), overtime pay, commissions, bonuses; but
excluding all other remuneration paid directly to such Participant, profit
sharing, the cost of employee benefits paid for by the Company or a Related
Corporation, education or tuition reimbursements, imputed income arising under
any Company or Related Corporation group insurance or benefit program, traveling
expenses, business and moving expense reimbursements, income received in
connection with stock options, contributions made by the Company or a Related
Corporation under any employee benefit plan, and similar items of compensation.

(c)Notwithstanding the foregoing, the maximum number of shares of Common Stock
that a Participant may purchase on any Purchase Date in an Offering shall be
such number of shares as has a Fair Market Value (determined as of the Offering
Date for such Offering) equal to (x) twenty five thousand dollars ($25,000)
multiplied by the number of calendar years in which the Purchase Right under
such Offering has been outstanding at any time, minus (y) the Fair Market Value
of any other shares of  Common Stock (determined as of the relevant Offering
Date with respect to such shares) that, for purposes of the limitation of
Section 423(b)(8) of the Code, are attributed to any of such calendar years in
which the Purchase Right is outstanding. The amount in clause (y) of the
previous sentence shall be determined in accordance with regulations applicable
under Section 423(b)(8) of the Code based on (i) the number of shares previously
purchased with respect to such calendar years pursuant to such Offering or any
other Offering under the Plan, or pursuant to any other Company or Related
Corporation plans intended to qualify as Employee Stock Purchase Plans, and (ii)
the number of shares subject to other Purchase Rights outstanding on the
Offering Date for such Offering pursuant to the Plan or any other such Company
or Related Corporation Employee Stock Purchase Plan.   

(d)The maximum aggregate number of shares of Common Stock available to be
purchased by all Participants on a Purchase Date shall be the number of shares
of Common Stock then remaining available under the Plan.  If the aggregate
purchase of shares of Common Stock upon exercise of Purchase Rights granted
under the Offering would exceed the maximum aggregate number of shares
available, the Board shall make a pro rata allocation of the shares available in
a uniform and equitable manner.

(e)Notwithstanding the foregoing, the maximum number of shares of Common Stock
that a Participant may purchase on any Purchase Date during any Offering shall
not exceed ten thousand (10,000) shares.

4.Purchase Price.

The purchase price of shares of  Common Stock under an Offering shall be the
lesser of: (i) eighty-five percent (85%) of the Fair Market Value of such shares
of Common Stock on the applicable Offering Date, or (ii) eighty-five percent
(85%) of the Fair Market Value of such shares of  Common Stock on the applicable
Purchase Date, in each case rounded up to the nearest whole cent per share.  For
the Initial Offering, the Fair Market Value of the shares of Common Stock at the
time when the Offering commences shall be the price per share at which shares
are first sold to the public in the Company’s initial public offering as
specified in the final prospectus for that initial public offering.

 

--------------------------------------------------------------------------------

 

5.Participation.

(a)An Eligible Employee may elect to participate in an Offering on the Offering
Date or as of the first day following any Purchase Date; provided, however, that
a person who first becomes an Eligible Employee during an Offering may elect to
participate at the Offering Date applicable to such Eligible Employee in
accordance with Section 2(c) herein.  An Eligible Employee shall become a
Participant in an Offering by delivering an enrollment form authorizing payroll
deductions.  Such deductions must be in whole percentages of Earnings, with a
minimum percentage of one percent (1%) and a maximum percentage of fifteen
percent (15%).  Except as provided in paragraph (e) below, Contributions may be
made only by way of payroll deductions and a Participant may not make additional
payments into his or her account.  The agreement shall be made on such
enrollment form as the Company provides, and must be delivered to the Company
prior to the date participation is to be effective, unless a later time for
filing the enrollment form is set by the Company for all Eligible Employees with
respect to a given Offering.

(b)A Participant may increase or reduce (including to zero percent) his or her
participation level once during each Purchase Period, excluding only each ten
(10) business day period immediately preceding a Purchase Date (or such shorter
period of time as determined by the Company and communicated to
Participants).  In addition, a Participant may reduce his or her participation
level to zero percent (0%) at any time during the course of an Offering,
excluding only each ten (10) business day period immediately preceding a
Purchase Date (or such shorter period of time as determined by the Company and
communicated to Participants).  Any such change in participation shall be made
by delivering a notice to the Company or a designated Related Corporation in
such form and at such time as the Company provides.  

(c)A Participant may withdraw from an Offering and receive a refund of his or
her Contributions (reduced to the extent, if any, such Contributions have been
used to acquire shares of  Common Stock for the Participant on any prior
Purchase Date) without interest, at any time prior to the end of the Offering,
excluding only each ten (10) business day period immediately preceding a
Purchase Date (or such shorter period of time determined by the Company and
communicated to Participants), by delivering a withdrawal notice to the Company
or a designated Related Corporation in such form as the Company provides.  A
Participant who has withdrawn from an Offering shall not again participate in
such Offering, but may participate in subsequent Offerings under the Plan in
accordance with the terms of the Plan and the terms of such subsequent
Offerings.

(d) Notwithstanding the foregoing or any other provision of this Offering
document or of the Plan to the contrary, neither the enrollment of any Eligible
Employee in the Plan nor any forms relating to participation in the Plan shall
be given effect until such time as a registration statement covering the
registration of the shares under the Plan that are subject to the Offering has
been filed by the Company and has become effective.

 

--------------------------------------------------------------------------------

 

(e)Notwithstanding the foregoing or any other provision of this Offering
document or of the Plan to the contrary, with respect to the Initial Offering
only, each Eligible Employee who is employed on the IPO Date automatically shall
be enrolled in the Initial Offering, with a Purchase Right to purchase up to the
number of shares of Common Stock that are purchasable with fifteen percent (15%)
of the Eligible Employee’s Earnings, subject to the limitations set forth in
Section 3 above.  Following the filing of an effective registration statement
pursuant to a Form S-8, such Eligible Employee shall be provided a certain
period of time, as determined by the Company in its sole discretion, within
which to elect to authorize payroll deductions for the purchase of shares during
the Initial Offering (which may be for a percentage that is less than fifteen
percent (15%) of the Eligible Employee’s Earnings).  If such Eligible Employee
elects not to authorize such payroll deductions, the Eligible Employee instead
may purchase shares of Common Stock under the Plan by delivering a single cash
payment for the purchase of such shares to the Company or a designated Related
Corporation prior to the ten (10) business day period (or such shorter period of
time as determined by the Company and communicated to Participants) immediately
preceding the first Purchase Date under the Initial Offering.  If an Eligible
Employee neither elects to authorize payroll deductions (or fails to do so in a
timely manner) nor chooses to make a cash payment in accordance with the
foregoing sentence, then the Eligible Employee shall not purchase any shares of
Common Stock during the Initial Offering.  After the end of the Initial
Offering, in order to participate in any subsequent Offerings, an Eligible
Employee must enroll and authorize payroll deductions prior to the commencement
of the Offering, in accordance with paragraph (a) above; provided, however, that
once an Eligible Employee enrolls in an Offering and authorizes payroll
deductions (including in connection with the Initial Offering), the Eligible
Employee automatically shall be enrolled for all subsequent Offerings until he
or she elects to withdraw from an Offering pursuant to paragraph (c) above or
terminates his or her participation in the Plan.

6.Purchases.

Subject to the limitations contained herein, on each Purchase Date, each
Participant’s Contributions (without any increase for interest) shall be applied
to the purchase of whole shares, up to the maximum number of shares permitted
under the Plan and the Offering.

7.Notices and Agreements.

Any notices or agreements provided for in an Offering or the Plan shall be given
in writing, in a form provided by the Company, and unless specifically provided
for in the Plan or this Offering, shall be deemed effectively given upon receipt
or, in the case of notices and agreements delivered by the Company, five (5)
days after deposit in the United States mail, postage prepaid.

 

--------------------------------------------------------------------------------

 

8.Exercise Contingent on Stockholder Approval.

The Purchase Rights granted under an Offering are subject to the approval of the
Plan by the stockholders of the Company as required for the Plan to obtain
treatment as an Employee Stock Purchase Plan.

9.Offering Subject to Plan.

Each Offering is subject to all the provisions of the Plan, and the provisions
of the Plan are hereby made a part of the Offering.  The Offering is further
subject to all interpretations, amendments, rules and regulations which may from
time to time be promulgated and adopted pursuant to the Plan.  In the event of
any conflict between the provisions of an Offering and those of the Plan
(including interpretations, amendments, rules and regulations which may from
time to time be promulgated and adopted pursuant to the Plan), the provisions of
the Plan shall control.

 

 

--------------------------------------------------------------------------------

 

ACADIA Pharmaceuticals Inc.

2004 Employee Stock Purchase Plan, As Amended

Offering

Adopted by the Board of Directors on February 25, 2004

Amended by the Compensation Committee of the Board of Directors on November 14,
2016

 

In this document, capitalized terms not otherwise defined shall have the same
definitions of such terms as in the ACADIA Pharmaceuticals Inc. 2004 Employee
Stock Purchase Plan, as amended.

 

1.Grant; Offering Date.

(a)The Board hereby authorizes a series of Offerings pursuant to the terms of
this Offering document.

(b)The first Offering hereunder (the “Initial Offering”) shall begin on November
16 and shall end 24  months thereafter, unless terminated earlier as provided
below.  After the Initial Offering, an Offering shall begin on the day after the
first Purchase Date of the immediately preceding Offering.  The first day of an
Offering is that Offering’s “Offering Date.”  Except as provided below, each
Offering shall be approximately 24 months in duration and include four Purchase
Periods which shall be approximately six months in length.  Except as provided
below, a Purchase Date is the last day of a Purchase Period or of an Offering,
as the case may be.  The Initial Offering shall consist of four Purchase Periods
with the first Purchase Period of the Initial Offering ending on May 15, 2017.  

(c)Notwithstanding the foregoing: (i) if any Offering Date falls on a day that
is not a Trading Day, then such Offering Date shall instead fall on the next
subsequent Trading Day, and (ii) if any Purchase Date falls on a day that is not
a Trading Day, then such Purchase Date shall instead fall on the immediately
preceding Trading Day.

(d)Prior to the commencement of any Offering, the Board may change any or all
terms of such Offering and any subsequent Offerings.  The granting of Purchase
Rights pursuant to each Offering hereunder shall occur on each respective
Offering Date unless prior to such date (i) the Board determines that such
Offering shall not occur, or (ii) no shares of Common Stock remain available for
issuance under the Plan in connection with the Offering.

(e)Notwithstanding anything in this Section 1 to the contrary, if the Fair
Market Value of a share of Common Stock on any Offering Date of an Offering (the
“New Offering”) is less than or equal to the Fair Market Value of a share of
Common Stock on the Offering Date for an ongoing Offering (the “Ongoing
Offering”), then such Ongoing Offering shall terminate immediately following the
purchase of shares of Common Stock on the Purchase Date immediately preceding
the New Offering and Participants in the terminated Ongoing Offering
automatically shall be enrolled in the New Offering.

 

--------------------------------------------------------------------------------

 

2.Eligible Employees.

(a)Each Employee who meets the employment requirements of Section 6(a) of the
Plan, is employed as provided in this Section 2(a) prior to an Offering Date and
who is (i) an employee of the Company that resides in the United States; (ii) an
employee of a Related Corporation incorporated in the United States; (iii) an
employee of the Company that resides outside of the United States; or (iv) an
employee of a Related Corporation that is not incorporated in the United States,
shall be granted a Purchase Right on the Offering Date of such Offering,
provided, in the case of clause (iii) or (iv), that the Board or Committee has
designated that such employees are eligible to participate in the Offering.

(b)Notwithstanding the foregoing, the following Employees shall not be Eligible
Employees or be granted Purchase Rights under an Offering:

(i)part-time or seasonal Employees whose customary employment is less than 20
hours per week or less than five months per calendar year;

(ii)five percent stockholders (including ownership through unexercised and/or
unvested stock options) as described in Section 6(c) of the Plan; or

(iii)Employees in jurisdictions outside of the United States if, as of the
Offering Date of the Offering, the grant of such Purchase Rights would not be in
compliance with the applicable laws of any jurisdiction in which the Employee
resides or is employed.

(c)Notwithstanding the foregoing, each person who first becomes an Eligible
Employee during an ongoing Offering shall not be able to participate in such
Offering, but shall be eligible to participate, pursuant to the terms of this
Section 2 and the Plan, in the first Offering that commences on or after the
first day of his or her employment.

3.Purchase Rights.

(a)Subject to the limitations herein and in the Plan, a Participant’s Purchase
Right shall permit the purchase of the number of shares of Common Stock
purchasable with up to 15% of such Participant’s Earnings paid during the period
of such Offering beginning immediately after such Participant first commences
participation; provided, however, that no Participant may have more than 15% of
such Participant’s Earnings applied to purchase shares of  Common Stock under
all ongoing Offerings under the Plan and all other plans of the Company and
Related Corporations that are intended to qualify as Employee Stock Purchase
Plans.  

(b)For Offerings hereunder, “Earnings” means the base compensation paid to a
Participant, including all salary and wages (including amounts elected to be
deferred by the Participant, that would otherwise have been paid, under any cash
or deferred arrangement or other deferred compensation program established by
the Company or a Related Corporation), overtime pay, commissions, bonuses; but
excluding all other remuneration paid directly to such Participant, profit
sharing, the cost of employee benefits paid for by the Company or a Related
Corporation, education or tuition reimbursements, imputed income arising under
any Company or Related Corporation group insurance or benefit program, traveling
expenses, business and moving expense reimbursements, income received in
connection with the vesting or exercise of any equity awards (such as stock
options or restricted stock), contributions made by the Company or a Related
Corporation under any employee benefit plan, and similar items of compensation.

 

--------------------------------------------------------------------------------

 

(c)Notwithstanding the foregoing, the maximum number of shares of Common Stock
that a Participant may purchase on any Purchase Date in an Offering shall be
such number of shares as has a Fair Market Value (determined as of the Offering
Date for such Offering) equal to (x) $25,000 multiplied by the number of
calendar years in which the Purchase Right under such Offering has been
outstanding at any time, minus (y) the Fair Market Value of any other shares
of  Common Stock (determined as of the relevant Offering Date with respect to
such shares) that, for purposes of the limitation of Section 423(b)(8) of the
Code, are attributed to any of such calendar years in which the Purchase Right
is outstanding. The amount in clause (y) of the previous sentence shall be
determined in accordance with regulations applicable under Section 423(b)(8) of
the Code based on (i) the number of shares previously purchased with respect to
such calendar years pursuant to such Offering or any other Offering under the
Plan, or pursuant to any other Company or Related Corporation plans intended to
qualify as Employee Stock Purchase Plans, and (ii) the number of shares subject
to other Purchase Rights outstanding on the Offering Date for such Offering
pursuant to the Plan or any other such Company or Related Corporation Employee
Stock Purchase Plan.

(d)The maximum aggregate number of shares of Common Stock available to be
purchased by all Participants on a Purchase Date shall be the number of shares
of Common Stock then remaining available under the Plan.  If the aggregate
purchase of shares of Common Stock upon exercise of Purchase Rights granted
under the Offering would exceed the maximum aggregate number of shares
available, the Board shall make a pro rata allocation of the shares available in
a uniform and equitable manner.

(e)Notwithstanding the foregoing, the maximum number of shares of Common Stock
that a Participant may purchase on any Purchase Date during any Offering shall
not exceed 10,000 shares.

(f)Except as otherwise provided in Section 9(b) of the Plan, any Contributions
not applied to the purchase of shares of Common Stock on the final Purchase Date
of an Offering as a result of the application of the limits set forth in this
Section 3 will be refunded to the Participants following the purchase on such
last Purchase Date without interest.

4.Purchase Price.

The purchase price of shares of  Common Stock under an Offering shall be the
lesser of: (i) 85% of the Fair Market Value of such shares of Common Stock on
the applicable Offering Date, or (ii) 85% of the Fair Market Value of such
shares of  Common Stock on the applicable Purchase Date, in each case rounded to
the nearest whole cent per share.  

 

--------------------------------------------------------------------------------

 

5.Participation.

(a)An Eligible Employee may elect to participate in an Offering on the Offering
Date or as of the first day following any Purchase Date; provided, however, that
a person who first becomes an Eligible Employee during an Offering may elect to
participate at the Offering Date applicable to such Eligible Employee in
accordance with Section 2(c) herein.  An Eligible Employee shall become a
Participant in an Offering by delivering an enrollment form authorizing payroll
deductions.  Such deductions must be in whole percentages of Earnings, with a
minimum percentage of one percent and a maximum percentage of
15%.  Contributions may be made only by way of payroll deductions and a
Participant may not make additional payments into his or her account.  The
agreement shall be made on such enrollment form as the Company provides, and
must be delivered to the Company prior to the date participation is to be
effective, unless a later time for filing the enrollment form is set by the
Company for all Eligible Employees with respect to a given Offering.

(b)A Participant may increase once and/or reduce once (including to zero
percent) his or her participation level during each Purchase Period, excluding
only each ten business day period immediately preceding a Purchase Date (or such
shorter period of time as determined by the Company and communicated to
Participants).  A Participant may reset his or her participation level to be
effective as of the first day of any subsequent Purchase Period or Offering (as
applicable) provided that the Participant provides notice of such change (in a
form acceptable to the Company) prior to the commencement of such Purchase
Period or Offering (or at such other deadline as may be set by the Company).  In
addition, a Participant may reduce his or her participation level to zero
percent at any time during the course of an Offering, excluding only each ten
business day period immediately preceding a Purchase Date (or such shorter
period of time as determined by the Company and communicated to Participants).
Any such changes in participation shall be made by delivering a notice to the
Company or a designated Related Corporation in such form and at such time as the
Company provides.  

(c)A Participant may withdraw from an Offering and receive a refund of his or
her Contributions (reduced to the extent, if any, such Contributions have been
used to acquire shares of Common Stock for the Participant on any prior Purchase
Date) without interest, at any time prior to the end of the Offering, excluding
only each ten business day period immediately preceding a Purchase Date (or such
shorter period of time determined by the Company and communicated to
Participants), by delivering a withdrawal notice to the Company or a designated
Related Corporation in such form as the Company provides.  A Participant who has
withdrawn from an Offering shall not again participate in such Offering, but may
participate in subsequent Offerings under the Plan in accordance with the terms
of the Plan and the terms of such subsequent Offerings.

(d)In order to participate in an Offering, an Eligible Employee must enroll and
authorize payroll deductions prior to the commencement of the applicable
Offering, in accordance with paragraph (a) above; provided, however, that once
an Eligible Employee enrolls in an Offering and authorizes payroll deductions,
the Eligible Employee automatically shall be enrolled for subsequent Offerings
until he or she elects to withdraw from an Offering pursuant to paragraph (c)
above or terminates his or her participation in the Plan.

 

--------------------------------------------------------------------------------

 

6.Purchases.

Subject to the limitations contained herein, on each Purchase Date, each
Participant’s Contributions (without any increase for interest) shall be applied
to the purchase of whole shares, up to the maximum number of shares permitted
under the Plan and the Offering.

7.Notices and Agreements.

Any notices or agreements provided for in an Offering or the Plan shall be given
in writing, in a form provided by the Company, and unless specifically provided
for in the Plan or this Offering, shall be deemed effectively given upon receipt
or, in the case of notices and agreements delivered by the Company, five days
after deposit in the United States mail, postage prepaid.

8.Exercise Contingent on Stockholder Approval.

The Purchase Rights granted under an Offering are subject to the approval of the
Plan by the stockholders of the Company as required for the Plan to obtain
treatment as an Employee Stock Purchase Plan.

9.Offering Subject to Plan.

Each Offering is subject to all the provisions of the Plan, and the provisions
of the Plan are hereby made a part of the Offering.  The Offering is further
subject to all interpretations, amendments, rules and regulations which may from
time to time be promulgated and adopted pursuant to the Plan.  In the event of
any conflict between the provisions of an Offering and those of the Plan
(including interpretations, amendments, rules and regulations which may from
time to time be promulgated and adopted pursuant to the Plan), the provisions of
the Plan shall control.

 

10.Changes to Ongoing Offerings.

Notwithstanding anything in this Offering document to the contrary, the Board is
entitled to: (i) establish the exchange ratio applicable to Contributions in a
currency other than U.S. dollars, if applicable; (ii) permit Contributions in
excess of the amount designated by a Participant to adjust for mistakes in the
Company’s processing of properly completed Contribution elections; (iii)
establish reasonable waiting and adjustment periods and/or accounting and
crediting procedures to ensure that amounts applied toward the purchase of
Common Stock for each Participant properly correspond with that Participant’s
Contributions; and (iv) establish other limitations or procedures as the Board
determines in its sole discretion advisable that are consistent with the
Plan.  The actions of the Board pursuant to this paragraph will not be
considered to alter or impair the Purchase Rights granted under this Offering as
they are part of the initial terms of each Purchase Period and the Purchase
Rights granted under this Offering document.

 

 